FILED
                           NOT FOR PUBLICATION                               JAN 23 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-10449

              Plaintiff-Appellee,                D.C. No. 1:13-cr-00885-LEK

 v.
                                                 MEMORANDUM*
PETER MALIVAO,

              Defendant-Appellant.


                   Appeal from the United States District Court
                              for the District of Hawaii
                   Leslie E. Kobayashi, District Judge, Presiding

                           Submitted January 18, 2017**

Before:      TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

      Peter Malivao appeals from the district court’s judgment and challenges the

156-month sentence imposed following his guilty-plea conviction for conspiracy to

distribute and possess with intent to distribute methamphetamine, in violation of 21

U.S.C. §§ 841(a)(1), (b)(1)(A), and 846. We have jurisdiction under 28 U.S.C.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We dismiss.

      Malivao contends that the district court failed to resolve his factual

objections to the presentence report, in violation of Federal Rule of Criminal

Procedure 32, and that he received ineffective assistance of counsel at sentencing.

The government argues that the appeal should be dismissed based on the appeal

waiver contained in the parties’ plea agreement. Reviewing de novo, see United

States v. Watson, 582 F.3d 974, 981 (9th Cir. 2009), we dismiss. Contrary to

Malivao’s contention, the appeal waiver is supported by adequate consideration.

Further, the record on appeal is not sufficiently developed to evaluate Malivao’s

claims of ineffective assistance of counsel. See United States v. Rahman, 642 F.3d
1257, 1259-60 (9th Cir. 2011) (declining to consider a claim of ineffective

assistance of counsel on direct appeal raised in response to the government’s

assertion of an appeal waiver).

      DISMISSED.




                                          2                                      15-10449